DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the previous Final Rejection Action, claim 1 has been amended with claim 11, which has been indicated as the allowed subject matter.

Claims 3 and 11 is now cancelled.  
Claims 1-2, 4-10 and 12-19 are still pending. 

Allowable Subject Matter
Claims 1-2, 4-10 and 12-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a liquid crystal lens, comprising: a mono-layered liquid crystal cell between the first substrate and the second substrate; and an electrode unit comprising a first electrode and a second electrode, wherein at least one of the first electrode and the second electrode comprises an annular electrode, wherein the first electrode is on a side of the first substrate facing the second substrate and the second electrode is on a side of the second substrate facing the first substrate, and wherein liquid crystals in the mono-layered liquid crystal cell are configured to form a Fresnel lens with an adjustable focal distance under an effect of the first electrode and the second electrode, the liquid crystal lens further comprising an electrochromic layer and a third electrode arranged sequentially on a side of the second substrate facing away from the mono-layered liquid crystal cell, wherein the electrochromic layer is configured to form an emotion pattern when a voltage is applied to the third electrode.  

Claims 2, 4-10 and 12-19 are allowed since they depend on the allowed claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871